CHRISTIAN, Judge.
The offense is.possessing whisky in a dry area for the purpose of sale; the punishment, a fine of $300.00.
The caption fails to show the date of the adjournment of court at which appellant was tried. Under the circumstances, the appeal must be dismissed.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
*657ON MOTION FOR CERTIORARI.
GRAVES, Judge.
This cause has been heretofore dismissed because of a defective caption in that said caption does not show the date of adjournment of the term of court at which appellant was tried.
We are now asked to issue our writ of certiorari directing the county clerk of Walker County, Texas, to prepare a supplement transcript showing such date.
The motion for the issuance of such writ is granted, and the clerk of this court is directed to issue such a writ requiring the county clerk of Walker County, Texas, to prepare his supplemental transcript showing the date of the convening and the date of adjournment of the term of the county court of that county at which appellant, L. A. Hodge, was tried, and transmit the same to this court.
ON APPELLANT’S motion to reinstate the appeal.
CHRISTIAN, Judge.
The record having been perfected, the appeal is reinstated and the case considered on its merits.
Appellant did not testify and introduced no witnesses.
Appellant was observed by officers driving his car at an excessive rate of speed. After the car stopped the officers observed “something in the front seat.” Appellant attempted to cover it up with his overcoat. One of the officers opened the door of the car and appellant got out. The officers then observed four or five pints of whisky in the car.
The complaint and information are deemed sufficient. No bills of exception are brought forward.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has examined by the Judges of the Court of Criminal Appeals and approved by the Court.